___________

                           No. 95-4139
                           ___________

Ricky Ashley,                    *
                                 *
          Appellant,             *
                                 *
     v.                          * Appeal from the United States
                                 * District Court for the
A. Massey, CO Officer, Cummins   * Eastern District of Arkansas.
Unit, Arkansas Department of     *      [UNPUBLISHED]
Correction; Sgt. Dean, Cummins   *
Unit, Arkansas Department of     *
Correction,                      *
                                 *
            Appellees.           *
                           ___________

                  Submitted:   December 20, 1996

                      Filed: December 26, 1996
                           ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Ricky Ashley, an Arkansas inmate, appeals from the district
court's1 entry of judgment upon a jury verdict in defendants' favor
on his 42 U.S.C. § 1983 claim.      Ashley challenges the district
court's admission of certain testimony. Having carefully reviewed
the record, including the trial transcript and the parties' briefs,
we conclude the district court did not abuse its discretion in
admitting the testimony at issue. Accordingly, we affirm. See 8th
Cir. R. 47B.




     1
      The Honorable Henry Woods, United States District Judge for
the Eastern District of Arkansas.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-